 



Exhibit 10.2 Mutual Termination Agreement and Release.

MUTUAL TERMINATION AGREEMENT AND RELEASE

     This MUTUAL TERMINATION AGREEMENT AND RELEASE dated as of February 28, 2002
(this “Agreement”) is made and entered into by and among Digital Creative
Development Corporation, a Utah corporation (“DCDC”), International
Microcomputer Software, Inc., a California corporation (“IMSI”), and DCDC Merge,
Inc., a California corporation and a wholly owned subsidiary of IMSI (“Merger
Sub”). DCDC, Merger Sub and IMSI are collectively referred to herein as the
“Parties” and each individually as a “Party.” Unless defined herein, capitalized
terms have the meaning given them in the Merger Agreement (as defined below).

     WHEREAS, the Parties entered into an Agreement and Plan of Merger and
Reorganization dated as of August 31, 2001 (the “Merger Agreement”), pursuant to
which, subject to the terms and conditions stated therein, DCDC was to merge
with and into Merger Sub and Merger Sub was to continue as the surviving
corporation and a wholly-owned subsidiary of IMSI;

     WHEREAS, pursuant to the Merger Agreement, DCDC purchased all rights as
lender and holder under that certain Promissory Note between Union Bank of
California and IMSI in the original principal amount of $3,580,000 (the “Note”);

     WHEREAS, Section 7.1(a) of the Merger Agreement provides that the Merger
Agreement may be terminated at any time prior to the Effective Time by mutual
written consent duly authorized by the Boards of Directors of DCDC and IMSI; and

     WHEREAS, the Boards of Directors of each of DCDC and IMSI have determined
to terminate each of the Merger Agreement and any ancillary agreements as
provided herein and release each other from all duties, rights, claims,
obligations and liabilities arising from, in connection with, or relating to,
the Merger Agreement, all as provided herein;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

     1. Termination of Merger Agreement. The Parties agree that, effective
immediately, the Merger Agreement is hereby terminated pursuant to Section
7.1(a) of the Merger Agreement together with any and all ancillary agreements,
and none of such agreements will be of any further force or effect as of the
date hereof.

     2. Conversion of Note. DCDC and IMSI agree to enter into a Promissory Note
Conversion and General Release (the “Note Conversion”), pursuant to which

6



--------------------------------------------------------------------------------



 



DCDC shall convert the entire outstanding principal amount and all outstanding
interest due under the Note into 9,000,000 shares of common stock of IMSI (the
“Shares”), and cash in the amount of $250,000 to be paid in monthly installments
over 15 months in the amount of $10,000 per month for the first five
installments, with the first installment due on March 1, 2002, and $20,000 per
month for the sixth through fifteenth installment. The Shares shall have such
registration rights as set forth in the Note Conversion.

     3. Release of IMSI and Merger Sub by DCDC. DCDC does hereby unequivocally
release and discharge IMSI, Merger Sub and any of their respective officers,
directors, agents, managers, employees, representatives, stockholders, legal and
financial advisors, parents, subsidiaries, affiliates, principals or partners,
and any heirs, executors, administrators, successors or assigns of any said
person or entity (the “IMSI Releasees”), from any and all actions, causes of
action, choses in action, cases, claims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, injuries, harms,
damages, judgments, remedies, extents, executions, demands, liens and
liabilities whatsoever, in law, equity or otherwise (collectively, “Actions”),
arising under, in connection with or relating to the Merger Agreement, the Note,
the Note Conversion or any ancillary agreements or the transactions contemplated
thereby, or any action or failure to act under the Merger Agreement, the Note,
the Note Conversion or any ancillary agreements, or in connection therewith, or
in connection with the events leading to the abandonment of the Merger and the
termination of the Merger Agreement, the Note, the Note Conversion and any
ancillary agreements, or in connection with any press release, public disclosure
or private communication relating to the Merger Agreement, the Note, Note
Conversion or any ancillary agreements or the transactions contemplated thereby,
which have been asserted against the IMSI Releasees or which, whether currently
known or unknown, DCDC, or any successors or assigns of any said entity, ever
could have asserted or ever could assert, in any capacity, against the IMSI
Releasees, relating to any claims, or any transactions and occurrences from any
time in connection with the foregoing; provided, however, the IMSI Releasees are
not released from any Actions which may arise under this Agreement and, in
accordance with Section 5 hereof, from liabilities owed by DCDC as of the date
hereof to Lehman & Eilen LLP, a New York limited liability partnership with a
principal office at 50 Charles Lindbergh Boulevard, Suite 505, Uniondale, New
York 11553, for legal fees and expenses incurred in connection with or relating
to the Merger Agreement, the Note, the Note Conversion or any ancillary
agreements or the transactions contemplated thereby.

     4. Release of DCDC by IMSI and Merger Sub. IMSI and Merger Sub do hereby
unequivocally release and discharge DCDC and any of its officers, directors,
agents, managers, employees, representatives, stockholders, legal and financial
advisors, parents, subsidiaries, affiliates, principals or partners, and any
heirs, executors, administrators, successors or assigns of any said person or
entity (the “DCDC Releasees”), from any and all Actions arising under, in
connection with or relating to the Merger Agreement, the Note, the Note
Conversion or any ancillary agreements or the transactions contemplated thereby,
or any action or failure to act under the Merger Agreement, the Note, the Note
Conversion or any ancillary agreements or in connection

7



--------------------------------------------------------------------------------



 



therewith, or in connection with the events leading to the abandonment of the
Merger and the termination of the Merger Agreement, the Note, the Note
Conversion or any ancillary agreements, or in connection with any press release,
public disclosure or private communication relating to the Merger Agreement, the
Note, the Note Conversion or any ancillary agreements or the transactions
contemplated thereby, which have been asserted against the DCDC Releasees or
which, whether currently known or unknown, IMSI or Merger Sub, or any successors
or assigns of any said entities, ever could have asserted or ever could assert,
in any capacity, against the DCDC Releasees, relating to any claims, or any
transactions and occurrences from any time in connection with the foregoing;
provided, however, the DCDC Releasees are not released from any Actions which
may arise under this Agreement.

     5. DCDC Expenses. IMSI hereby agrees to pay Lehman & Eilen LLP on March 1,
2002 all liabilities as of the date hereof owed by DCDC to Lehman & Eilen LLP, a
New York limited liability partnership with a principal office at 50 Charles
Lindbergh Boulevard, Suite 505, Uniondale, New York 11553, for legal fees and
expenses incurred in connection with or relating to the Merger Agreement, the
Note, the Note Conversion or any ancillary agreements of the transactions
contemplated thereby. Full payment of such liabilities by IMSI shall satisfy
DCDC’s obligations thereunder.

     6. Publicity. Attached hereto as Exhibit A is the form of joint press
release to be issued by DCDC and IMSI on signing of this Agreement with respect
to this Agreement and the termination of the Merger Agreement. Except as
required by law or applicable listing agreement with a stock exchange, no other
press release shall be issued regarding the termination of the Merger Agreement
by either DCDC or IMSI without the prior written consent of the other.

     7. Representations of the Parties. DCDC, on the one hand, and IMSI and
Merger Sub, on the other hand, represents to the other Party that: (a) it is
duly organized and validly existing under the laws of the jurisdiction of its
incorporation and in good standing; (b) it has power to execute and perform its
obligations under this Agreement and has taken all necessary action to authorize
such execution, delivery and performance; (c) such execution, delivery and
performance do not violate or conflict with any law applicable to it, any
provision of its charter or bylaws, any order or judgment of any court or other
agency of government applicable to it or any of its assets or any contractual
restriction binding on or affecting it or any of its assets; (d) all
governmental and other consents that are required to have been obtained by it
with respect to this Agreement have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; (e) its
obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms; and (f) it
beneficially owns no shares of any other Party (except that IMSI owns all of the
shares of Merger Sub).

     8. Waiver. Any term of this Agreement may be waived at any time by the
Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition. No waiver by any Party of any term
or condition of this Agreement, in any

8



--------------------------------------------------------------------------------



 



one or more instances, shall be deemed to be or construed as a waiver of the
same or any other term or condition of this Agreement on any future occasion.
All remedies, either under this Agreement or by any laws or otherwise afforded,
will be cumulative and not alternative.

     9. Amendment. This Agreement may be amended, supplemented or modified only
by a written instrument duly executed by or on behalf of each Party hereto.

     10. No Assignment; Binding Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by any Party hereto without the
prior written consent of the other Parties hereto and any attempt to do so will
be void, except for assignments and transfers by operation of any laws. Subject
to the preceding sentence, this Agreement is binding upon, inures to the benefit
of and is enforceable by the Parties and their respective successors and
assigns.

     11. Entire Agreement. This Agreement supercedes all prior discussions,
representations, warranties and agreements, both written and oral, among the
Parties with respect to the subject matter hereof, and contains the sole and
entire agreement among the Parties with respect to the subject matter hereof. No
prior drafts of this Agreement and no words or phrases from any such prior
drafts shall be admissible into evidence in any action, suit or other proceeding
involving this Agreement. Notwithstanding the foregoing, this Agreement does not
terminate any Non-Disclosure Agreement between IMSI and DCDC.

     12. Third Party Beneficiaries. There are no third party beneficiaries to
this Agreement except for the DCDC Releasees, the IMSI Releasees and Lehman &
Eilen LLP, a limited liability partnership formed under the laws of New York,
with a principal office at 50 Charles Lindbergh Boulevard, Suite 505, Uniondale,
New York 11553.

     13. Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

     14. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future laws, and if the
rights or obligations of any Party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, and
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom. Notwithstanding anything in this
Agreement to the contrary, if for any reason any of the releases contained in
Sections 3 or 4 hereof are avoided, nullified or otherwise rendered ineffective,
then all releases in Section 3 or 4 hereof shall be rendered invalid and
unenforceable and this Agreement shall be automatically reformed to delete
Sections 3 and 4 herefrom.

9



--------------------------------------------------------------------------------



 



     15. Injunctive Relief. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement was not
performed in accordance with its specified terms or was otherwise breached and
that money damages would not be an adequate remedy for any breach of this
Agreement. It is accordingly agreed that in any proceeding seeking specific
performance each of the Parties will waive the defense of adequacy of a remedy
at law. Each of the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction, this being in addition
to any other remedy to which they are entitled at law or in equity.

     16. Governing Law. This Agreement shall be interpreted under the laws of
the State of California without reference to California conflicts of law
provisions.

     17. Waiver of Jury Trial. Each of DCDC, IMSI and Merger Sub hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or the actions of DCDC, IMSI or Merger Sub in the
negotiation, administration, performance and enforcement thereof.

     18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

     IN WITNESS WHEREOF, DCDC, Merger Sub and IMSI have caused this Mutual
Termination Agreement and Release to be duly executed as of the date first above
written by their respective officers duly authorized.

        DIGITAL CREATIVE
DEVELOPMENT CORPORATION  
    By:  /s/ Gary Herman  

--------------------------------------------------------------------------------

  Gary Herman
Chairman & Chief Executive Officer

        DCDC MERGE, INC.  
    By:  /s/ Martin Wade, III  

--------------------------------------------------------------------------------

  Martin Wade, III
Chief Executive Officer

        INTERNATIONAL MICROCOMPUTER SOFTWARE, INC.  
    By:  /s/ Martin Wade, III  

--------------------------------------------------------------------------------

  Martin Wade, III
Director, Chief Executive Officer &
Chief Financial Officer

10